Judgment, Supreme Court, New York County (Richard C. Failla, J., at suppression hearing, jury trial and sentence), rendered April 8, 1988, convicting defendant of robbery in the third degree, and sentencing him, as a predicate violent felon, to an indeterminate term of imprisonment of from 3 to 6 years, unanimously affirmed.
We reject defendant’s argument that the prosecutor, on summation, improperly vouched for the credibility of the People’s witness. The comments in question were appropriate since responsive to attacks made on the witness’s credibility by defense counsel in his own summation, and did not amount to vouching (People v Geddes, 134 AD2d 279, 280; People v Bailey, 155 AD2d 262; compare, People v Roman, 150 AD2d 252). Concur—Murphy, P. J., Carro, Milonas, Kassal and Wallach, JJ.